                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION


ELLIOTT HAROLD FINCH, JR.                                                  PLAINTIFF
ADC #163035

VS.                                4:20-CV-00264-BRW

LESLIE RUTLEDGE, et al.                                                    DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 13th day of March, 2020.



                                          Billy Roy Wilson________________
                                          UNITED STATES DISTRICT JUDGE
